Order entered November 18, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01001-CV

                        DALLAS COUNTY, Appellant

                                         V.

                            RUTH ISAAC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-00857-C

                                    ORDER

      By letter filed November 17, 2022, court reporter Janet E. Wright informs

the Court that no hearings were recorded in the underlying proceeding.

Accordingly, as the clerk’s record has been filed, we ORDER appellant to file its

brief no later than December 8, 2022.


                                              /s/   KEN MOLBERG
                                                    JUSTICE